Filed 7/29/21 In re M.E. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 In re M.E. et al., Persons Coming                              B308143 c/w B307165
 Under Juvenile Court Law.
 _______________________________                                (Los Angeles County Super.
 LOS ANGELES COUNTY                                              Ct. No. 19CCJP07888A-C)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 A.E. et al.,

           Defendants and Appellants.

      APPEAL from orders of the Superior Court of Los Angeles
County, Craig S. Barnes, Judge. Affirmed.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant A.E.
      Patricia K. Saucier, under appointment by the Court of
Appeal, for Defendant and Appellant G.E.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Veronica Randazzo, Deputy
County Counsel, for Plaintiff and Respondent.
             ______________________________________
                         INTRODUCTION
       Mother and father appeal after the juvenile court declared
their three children dependents of the court by sustaining a
petition pursuant to Welfare and Institutions Code section 300,
subdivisions (b)(1) and (j), removed their eldest child from their
custody, and denied father’s section 388 petition.1 They argue
there was insufficient evidence that they medically neglected
their eldest child or that father had mental and emotional
problems that endangered the children. We affirm based on
substantial evidence of medical neglect.
       FACTUAL AND PROCEDURAL BACKGROUND
       At the inception of this dependency case, father G.E. and
mother A.E. had been married for 14 years and had three
children together, M.E. (born 2010), a son (born 2013) and a
daughter (born 2015). (We will refer to M.E.’s brother and sister
as “siblings.”) All three children are at issue in this appeal.
Father also had four older children from two prior relationships,
who are not involved in the appeal.2 Father was the primary
caregiver for his three youngest children, and mother worked full
time.
       M.E. was born prematurely at 26 weeks gestation. He has
multiple complex medical problems that require a high degree of
specialized care. His conditions include chronic lung disease,


1     All subsequent statutory references are to the Welfare and
Institutions Code.

2     Father’s children from other relationships consisted of an
adult son who was in the military and did not reside in the family
home, an adult daughter who did not reside in the family home, a
17-year-old daughter who had recently been staying in the family
home on the weekends, and an adult son who lived in the family
home full time.

                                2
ventricular septal defect, hip dysplasia, hypotonic cerebral palsy,
undescended testes, hypothyroidism, and developmental delays.
He required feedings through a gastrostomy tube (G-tube). M.E.
previously had a tracheostomy tube to assist with breathing, but
it was removed in May 2018. The opening for the tracheostomy
(the stoma) never closed following the removal surgery.
       The siblings do not have any medical conditions of note.
       In summarizing the pertinent facts below, we adhere to the
rule that requires us to “ ‘draw all reasonable inferences from the
evidence to support the findings and orders of the dependency
court’ ” and to “ ‘review the record in the light most favorable to
the court’s determinations.’ ” (In re R.T. (2017) 3 Cal.5th 622,
633.)
1.     Referral for Medical Neglect
       On November 19, 2019, the Los Angeles County
Department of Children and Family Services (DCFS) received a
referral alleging general neglect of the parents’ three children.
The referral alleged that nine-year-old M.E. suffered from
malnutrition and was very underweight. The referral also
alleged M.E. had missed eight medical appointments from 2016
to 2018.
       On November 19, 2019, when DCFS began its
investigation, father declined to be interviewed, but permitted
the DCFS social worker to enter the family home and visually
inspect the home and children. Father said M.E. had not
returned to school in August that year due to illness and doctor
appointments. Father declined to provide other information.
       On November 20, 2019, the social worker spoke with M.E.’s
nutritionist/dietician. When the nutritionist saw M.E. in
January 2018, he was mildly malnourished. The family failed to
attend M.E.’s December 2018 nutritionist appointment, and
parents did not return the nutritionist’s call when she tried to

                                 3
follow up. The family also had a “team” appointment in June
2019, but was a no-show. When the nutritionist saw M.E. in
October 2019, he was severely malnourished based on his BMI
measurements.
       DCFS interviewed school officials. M.E.’s school reported
concern about M.E.’s weight loss the prior year. School staff
stated that parents were giving M.E. a different amount of
formula than listed on the doctor’s protocol letter because parents
felt M.E. was eating too much. Staff also said that the G-tube
was not moving the formula smoothly and the family would not
address the issue with their doctor. The family “had issues with
‘following up’ regarding medical visits and medical vendors last
school year.”
       School attendance was problematic. M.E. had not attended
school from August 2019 to November 2019 (when DCFS
interviewed staff). M.E. needed doctor-approved feeding
instructions in order to return to school but M.E.’s primary care
doctor would not sign the instructions without first evaluating
M.E. Parents did not bring M.E. to a follow-up appointment to
obtain the signed instructions.
       The siblings had many absences in the 2018-2019 school
year. Their attendance had improved in 2019-2020, but they
regularly arrived two hours late to school. The siblings also had
not had a dental checkup in two years.
       Parents denied medically neglecting M.E. They attributed
missed appointments to scheduling conflicts and difficulty
obtaining appointments with a busy doctor. They attributed
M.E.’s weight loss to M.E. pulling out his G-tube.
2.     Medical Examination and Removal
       On November 25, 2019, DCFS petitioned for, and the
juvenile court granted, an investigative search warrant with a
medical examination. On December 2, 2019, DCFS executed the

                                4
warrant, inspected the home, and took M.E. to the hospital for an
examination. M.E. weighed 12.9 kg and appeared dirty and
malodourous. The physical exam revealed an ulcer on his back.3
M.E. also had a neck stoma with no tracheostomy tube in place.
       Mother explained to hospital staff that she had been unable
to care for M.E. the past 10 days because she was suffering from
cellulitis. Mother stated father was afraid to bathe or care for
M.E. because he did not want to break the G-tube or harm the
stoma in M.E.’s neck. Mother disclosed that M.E. was losing
weight because he was pulling out his G-tube while asleep.
Formula was all over the sheets in the morning. Mother stated
the neck stoma was supposed to close on its own, and that the
stoma sometimes secreted mucus. Mother stated that M.E. had
the back ulcer/lesion since he was discharged from the neonatal
intensive care unit when he was a year old, but she had been told
it did not require any care. Mother acknowledged that M.E. was
not currently attending school because of inadequate
transportation, and for that same reason, his attendance was
irregular when he did attend.
       The hospital admitted M.E. for wound care, nutrition
optimization, and evaluation for neglect.
       While M.E. remained in the hospital, both parents declined
forensic exams and interviews for the siblings. On December 6,
2019, DCFS sought and the court issued a protective custody
warrant for all three children. When the social worker and law
enforcement served the removal order, the siblings were not
home and parents refused to disclose their whereabouts.




3     Doctors subsequently determined that M.E. did not suffer
from an ulcer, but a sacral lesion of unknown etiology that was
more chronic in nature.

                                5
       On December 9, 2019, after a week in the hospital, M.E.
was medically cleared for discharge. DCFS placed M.E. in a care
facility.
3.     Section 300 Petition and Detention
       On December 10, 2019, DCFS filed a section 300 petition
alleging M.E. and his siblings came within the juvenile court’s
jurisdiction pursuant to subdivisions (b)(1) and (j). In identical
counts, DCFS detailed that parents medically neglected M.E. by
failing to properly feed him and missing numerous medical
appointments, and that these failures endangered M.E. and
placed the siblings at risk of harm. Specifically, the counts
stated:
       “The children [M.E., and the siblings’] mother . . . and
       the father . . . medically neglected [M.E.], in that the
       mother and father repeatedly failed to properly feed
       [M.E.] adequate amounts of food as recommended by
       the child’s physician, resulting in the child losing
       weight resulting in the child being diagnosed with
       Failure to Thrive. The child’s weight is consistent
       with malnutrition and the child’s weight being 12.9
       [kg] which is 0% on the growth chart. In October
       2019, the child was observed being severely
       malnourished by the child’s medical provider due to
       the child being underfed, undernourished and being
       fed an inadequate diet, while in the care, custody,
       and control of the child’s mother and father.
       Additionally, the mother and father have missed
       numerous appointments with the child’s medical
       provider, including follow up appointments with the
       child’s specialist on 11/18/19, 10/16/19, and 6/2019.
       The child’s G-tube was not moving the child’s formula
       smoothly and the mother and father failed to address

                                6
       the matter with the child’s medical provider. On
       12/2/19, the child was admitted into the hospital due
       to the child being observed to have a decubitus
       ulcer/lesion on the child’s back and G-tube
       dysfunction. The child’s failure to thrive condition is
       due to environmental causes and no organic cause for
       the child’s condition has been identified. Such failure
       of the mother and father to properly feed the child
       endangers the physical and emotional health and
       safety of the child and places the child and the child’s
       siblings . . . at risk of physical and emotional harm,
       damage and danger.”
       On December 11, 2019, the juvenile court held the initial
detention hearing. At the time, M.E. was nine years old. Parents
testified that the siblings were in San Diego with a paternal
aunt.4 The juvenile court detained the children from mother and
father, and issued protective custody warrants for the siblings.
The following day, the children appeared in court and the
warrants were recalled. DCFS placed the children together in a
foster home.
4.     Statements from M.E.’s Medical Providers
       a.     The Primary Care Doctor
       When interviewed by DCFS in January 2020, M.E.’s
primary care doctor stated she had concerns about M.E.’s weight
when she saw him in November 2018. At that time, she told
parents to return for a follow up two months later. Parents did
not schedule the recommended appointment. Despite the doctor’s
referrals to a pediatric surgeon for M.E.’s tendency to pull out his


4      The parents initially provided the court with an inaccurate
address. Upon further probing, they identified the siblings’
location.

                                 7
G-tube and for his undescended testes, parents did not schedule
an appointment. Parents also failed to schedule needed
appointments with pulmonary care, ear nose and throat,
audiology, optometry, neurology, orthopedic, and dental pediatric
specialists. Parents did not bring M.E. to his June 2018
appointments with pulmonary care and the nutritionist. When
parents were contacted via telephone and by letter regarding the
missed appointments, the office received no response.
      The doctor next saw M.E. in October 2019 and at this time,
she observed that M.E.’s “weight gain velocity” was inadequate
over the preceding 21 months. M.E. had become “severely
malnourished.” At this appointment, she prescribed a higher
caloric formula for M.E. A month later, when the doctor
inquired, father stated the family had not obtained the formula
because they did not answer the formula provider’s phone call to
confirm delivery.
      Parents then contacted the primary care physician and
insisted she sign a school form with M.E.’s medical update and
feeding schedule. The doctor was unable to complete and sign
the form until both she and the nutritionist saw M.E.
      b.     The Nutritionist
      In a January 2020 interview with DCFS, the nutritionist
echoed the primary care doctor’s concerns. She reported that on
January 16, 2018, M.E.’s weight was 13.7 kg (30.2 pounds), his
height was 103.5 cm, and his BMI was 13.56 kg/m2; he had mild
malnutrition. Parents failed to bring M.E. to his December 20,
2018 appointment. The nutritionist last saw M.E. on October 3,
2019, when his weight had increased only 0.2 kg in nearly two
years to 13.9 kg (30.6 pounds), his height was 106.1 cm, and his
BMI was 12.35 kg/m2. At that point, M.E. was “severely
malnourished,” and both his linear growth velocity and weight
gain velocity were inadequate for his age. The nutritionist stated

                                8
that parents did not take M.E. to pediatric surgery specialists for
G-tube follow-up appointments.
       c.    The Admitting Physician
       In January 2020, DCFS interviewed the physician who had
examined M.E. and admitted him into the hospital for the lesion
on his back and malnutrition. The physician said M.E.’s G-tube
was very dirty—the taping was packed on and black. Upon his
admission, hospital staff put mesh tape on the G-tube and
dressed M.E. in a onesie. With these changes, M.E. did not
remove the G-tube. The physician expressed concern that
parents did not seek medical attention for M.E. despite observing
him remove his G-tube.
       The physician also stated that parents failed to take M.E.
to follow-up appointments after the May 2018 removal of his
tracheostomy tube. She expressed concerns that “his trach
surgery site . . . is open and needs to be surgically closed.” M.E.
also required surgery for his undescended testicles, a condition
that had been long outstanding.
       The physician said M.E.’s medical records from age three or
four indicated he was in the 40th percentile for weight, but had
not gained weight since that age. Yet, in the month following his
removal from parents’ care, M.E. had gained 10 pounds. The
physician had “high concern[s] regarding medical and
educational neglect.”
       M.E. thrived in the first four months following detention.
He was gaining mobility and learning to walk. By March 2020,
M.E. was using a walker, and he could “cruise” without the
walker while holding onto furniture. M.E. weighed 18.59 kg (41
pounds), and he was 106.68 cm tall. M.E. weight had increased
by nearly one-third from October 2019. M.E. received his
feedings by bolus (syringe) without incident.



                                9
      The physician concluded that M.E. had suffered from
medical and educational neglect. To the extent parents blamed
M.E.’s failure to thrive because he pulled at his G-tube and was
prescribed a pump that delivered the formula too slowly day and
night, the physician explained that these feeding issues could
have been resolved if parents had kept M.E.’s medical
appointments. She also stated she was not sure how the pump
could have caused M.E. to fail to thrive because he should have
been receiving the same amount of formula regardless of the
timing.
5.    Father’s Mental Health
      Cindy and Stacey, respectively father’s adult and 17-year-
old daughter from another relationship, reported to DCFS that
father was paranoid, had hallucinations, and hoarded. They
disclosed that father believed there were holes and tunnels in the
family home, and maternal grandfather was digging them. They
stated that father dug a hole in the bedroom to find the tunnels,
but that hole had since been patched up. On February 3, 2020,
DCFS filed a first amended section 300 petition adding an
additional allegation to the subdivision (b)(1) count that father
demonstrated mental and emotional problems that rendered him
incapable of providing regular care for the children.5 As we
ultimately conclude that jurisdiction was properly sustained
based on parents’ medical neglect of M.E., we do not provide
additional details on father’s mental condition.
6.    Jurisdictional Hearing
      On July 13 and 29, 2020, the juvenile court held the
jurisdictional hearing. The court admitted into evidence DCFS’s


5     We refer to the counts as (b)-1 for the medical neglect, (b)-2
for the mental health allegations, and (j) for jurisdiction based on
conduct involving a sibling.

                                 10
reports, and documents from parents. Parents testified
consistently with their previous statements to DCFS. Father
confirmed that he took a G-tube refresher course, was
participating in a parenting education course, and was enrolled
in individual counseling. Older daughter Stacey testified about
father’s mental health.
       DCFS and counsel for the children asked the court to
sustain the section 300 petition in its entirety. Mother and
father asked the court to dismiss the petition. Parents argued
they understood M.E.’s medical needs and appropriately fed him,
and that the new bolus feeding regimen caused M.E.’s weight
gain after his detention. Parents attributed M.E.’s weight issues
to failures by his medical team. They did their best to keep
M.E.’s medical appointments. Mother argued the siblings were
differently situated because they did not suffer from any medical
conditions that placed them at risk. Parents argued that the fact
that siblings had missed school and dental appointments was
insufficient to sustain jurisdiction. Regarding the mental health
allegations, father asserted that there was no causation between
any alleged paranoia or mental deterioration and risk to the
children.
       The juvenile court sustained the amended counts (b)-1, (b)-
2, and (j) as pled. The court stated the evidence showed that
from “January 2018 to deep into October – deep in 2019, [M.E.]
went from mildly malnourished to severely malnourished.” The
court expressed concern that parents had missed important
medical appointments, despite knowing they were difficult to
make. These missed appointments contributed to the
deterioration of M.E.’s health to the point he became severely
malnourished. The court found parents failed to recognize the
urgency of M.E.’s persistent medical needs, and stay proactive
about M.E.’s treatment.

                                11
      The juvenile court also sustained the (j) count as to the
siblings. The court found that the parents’ failure to meet M.E.’s
needs showed that the siblings were similarly at risk. The family
had difficultly balancing the demands of school and health
appointments for all the children. The overall context and
circumstantial evidence was sufficient to sustain the (j) count.
      In sustaining the (b)-2 count related to father’s mental
health, the juvenile court acknowledged that father denied
experiencing hallucinations or other mental illness. The court
found Stacey’s testimony to be compelling, extremely credible,
and detailed in her description of father’s paranoia and general
deterioration of his mental state. Father’s mental deterioration
coincided with and contributed to M.E.’s declining condition. As
father’s mental health worsened, father struggled to balance the
needs of all three children.
7.    Dispositional Hearing
      The dispositional hearing occurred on August 27, 2020.
The juvenile court admitted into evidence the DCFS reports and
mother’s and father’s exhibits. DCFS asked the juvenile court to
remove the children from parents. Counsel for M.E. joined with
DCFS. Counsel for the siblings argued that they were differently
situated than M.E. and should be returned to parents’ custody.
Parents’ respective attorneys asked the court to return all three
children to them and joined in the siblings’ argument.
      The juvenile court found that the siblings were differently
situated than M.E. and a proper safety plan could be put in place
to keep them in the family home. The court observed that father
was prepared to participate in mental health services as part of a
safety plan, and parents were not opposed to family preservation
services and unannounced home visits.
      The court found by clear and convincing evidence that there
was a substantial danger to M.E.’s physical health and well-being

                               12
if returned to parents’ custody, and there were no reasonable
means to protect him without removal. The court ordered the
siblings returned to parents.
       The juvenile court also ordered DCFS to provide services to
the family and to conduct unannounced home visits. The court
granted mother and father monitored visits with M.E. consistent
with his medical placement.
       Parents appealed the juvenile court’s jurisdictional and
dispositional findings and orders.6
                            DISCUSSION
       Parents argue there was insufficient evidence to support
the court’s jurisdictional findings as to all three children and the
dispositional order removing M.E. We disagree.
1.     Substantial Evidence Supported Jurisdiction
       The juvenile court found all three children dependent
under section 300, subdivisions (b)(1), and (j). For reasons that
we explain, we address only the subdivision (b)(1) and (j) counts
related to medical neglect.7
       a.    Applicable Law
       “When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s

6      Although parents’ notices of appeal state they also appeal
from the denial of father’s section 388 petition, in none of their
briefs do parents make a substantive argument on that point.
We therefore consider this issue waived. (In re R.R. (2010)
187 Cal.App.4th 1264, 1274, fn. 11.)

7      As we have observed, the (b)-1 and (j) counts are identical,
so the risk to M.E.’s siblings is also alleged in (b)-1.
Nevertheless, because DCFS’s position on jurisdiction over the
siblings is based on the neglect of M.E., we believe it is more
appropriate to review jurisdiction over the siblings in the context
of section 300, subdivision (j).

                                13
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.”
(In re Alexis E. (2009) 171 Cal.App.4th 438, 451.)
       Section 300, subdivision (b)(1) provides, in pertinent part,
that a child may be declared dependent if “child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent or guardian to adequately supervise or protect
the child, or the willful or negligent failure of the child’s parent or
guardian to adequately supervise or protect the child from the
conduct of the custodian with whom the child has been left . . . .”
“A jurisdictional finding under section 300, subdivision (b)(1),
requires [the agency] to demonstrate the following three elements
by a preponderance of the evidence: (1) neglectful conduct,
failure, or inability by the parent; (2) causation; and (3) serious
physical harm or illness or a substantial risk of serious physical
harm or illness.” (In re L.W. (2019) 32 Cal.App.5th 840, 848.)
       Section 300, “[s]ubdivision (j) applies if (1) the child’s
sibling has been abused or neglected as defined in specified other
subdivisions and (2) there is a substantial risk that the child will
be abused or neglected as defined in those subdivisions.” (In re
I.J. (2013) 56 Cal.4th 766, 774 (I.J.).) “ ‘The broad language of
subdivision (j) clearly indicates that the trial court is to consider
the totality of the circumstances of the child and his or her
sibling in determining whether the child is at substantial risk of
harm, within the meaning of any of the subdivisions enumerated
in subdivision (j). The provision thus accords the trial court
greater latitude to exercise jurisdiction as to a child whose sibling

                                  14
has been found to have been abused than the court would have in
the absence of that circumstance.’ ” (Ibid.) “[T]he more severe
the type of sibling abuse, the lower the required probability of the
child’s experiencing such abuse to conclude the child is at a
substantial risk of abuse or neglect under section 300.” (Id. at
p. 778.)
       “We review the record to determine whether there is any
substantial evidence to support the juvenile court’s conclusions,
and we resolve all conflicts and make all reasonable inferences
from the evidence to uphold the court’s orders, if possible.
However, substantial evidence is not synonymous with any
evidence. . . . [W]hile substantial evidence may consist of
inferences, such inferences must be a product of logic and reason
and must rest on the evidence . . . ; inferences that are the result
of mere speculation or conjecture cannot support a finding.” (In
re Drake M. (2012) 211 Cal.App.4th 754, 763, internal quotation
marks and citations omitted.)
       We agree with DCFS that substantial evidence supports
the juvenile court’s jurisdictional finding under subdivision (b)(1)
of medical neglect that endangered M.E. (count (b)-1) and under
subdivision (j) for the siblings. As such, we need not, and do not,
address whether jurisdiction was also proper under the (b)-2
count. (In re Alexis E., supra, 171 Cal.App.4th at p. 451.)
       b.     Substantial Evidence Supports Count (B)-1
       The record provided ample evidence of medical neglect.
From the time M.E. was five years old, he had gained
dangerously little weight while in his parents’ care. Based on
M.E.’s BMI measurements, he degressed from mildly
malnourished in January 2018 to severely malnourished in
October 2019. Parents acknowledged reoccurring problems with
his G-tube feedings, but failed to seek prompt medical help to
address the problem. Instead, they repeatedly missed medical

                                15
appointments with pediatric specialists, appointments they knew
were difficult to make. That M.E. thrived when removed from
parents’ care best illustrates the severity and cause of M.E.’s
neglect. About a month after removal from his parents, M.E. had
gained 10 pounds, was thriving developmentally, and learning to
walk.
      Parents failed to attend any follow-up appointments after
the May 2018 removal of his tracheostomy tube, even though
M.E.’s stoma opening continued to secrete mucus and had not
been healing for well over a year after surgery. Nor had parents
sought medical treatment for M.E.’s undescended testicles, even
though they were repeatedly informed that he needed surgical
intervention. There was substantial evidence that parents’
medical neglect directly correlated to missed education
opportunities for M.E. One example was M.E.’s failure to attend
school for the fall 2019 semester.
      To the extent parents fault medical providers for M.E.’s
failure to thrive, the evidence indicates that it was parents who
did not seek medical assistance for the G-tube failures, and it was
parents who missed medical appointments when their child was
in decline. The trial court reasonably could have found that
parents’ failure to act when their child was in need was the cause
of severe malnourishment and deterioration.
      c.     Substantial Evidence Supports Count (j)
      The first element of section 300, subdivision (j) is fulfilled
because substantial evidence supports the court’s finding that
M.E. has been neglected under subdivision (b). The totality of the
circumstances provides substantial evidence that there is a
substantial risk the siblings will be abused or neglected as
defined in subdivision (b).
      While the siblings did not have significant medical
problems, there was substantial evidence of an ongoing risk to

                                16
their physical health and well-being evidenced by their brother’s
neglect. Parents failed to take the siblings to the dentist for two
years and were the cause of the siblings’ excessive absences and
tardiness at school. This evidence, when considered in light of
parents’ denial of wrongdoing toward M.E., their failure to
understand M.E.’s medical needs, and father’s mental health
problems, supports the reasonable inference that the siblings
were at risk of physical and emotional harm, even if not to the
degree suffered by M.E. As the juvenile court stated: “it’s pretty
clear that the lack of attention to [M.E.] has also led to a lack of
attention to [the siblings] in terms of feeding, attentiveness to
their needs, balancing out the demands of school, and deciding
. . . what appointments might get missed.”
        We understand parents argue the evidence should be
interpreted otherwise, but that misses the point. We “do not
reweigh the evidence or exercise independent judgment, but
merely determine if there are sufficient facts to support the
findings of the trial court.” (I.J., supra, 56 Cal.4th at p. 773,
internal quotations omitted.) For example, that M.E. “had
always been underweight and . . . in the ‘0 percentile’ on growth
charts since at least 2015,” does not mean the trial court was
obligated to credit that fact over the statements made by the
nutritionist and doctors that we have reviewed. It is undisputed
that M.E. was severely malnourished and deprived of an
education in parents’ custody, a condition that changed quickly
and dramatically when M.E. was removed from parents.
        Because we affirm jurisdiction based on the (b)-1 and (j)
allegations, which cover jurisdiction over all three children, we do
not address the (b)-2 count.




                                17
2.     Substantial Evidence Supported M.E.’s Removal from
       Parental Custody
       We review whether there was substantial evidence to
support the court’s removal order under the heightened standard
of review set by our Supreme Court. (Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1005.) When “presented with a challenge to
the sufficiency of the evidence associated with a finding requiring
clear and convincing evidence, the [appellate] court must
determine whether the record, viewed as a whole, contains
substantial evidence from which a reasonable trier of fact could
have made the finding of high probability demanded by this
standard of proof.” (Ibid.)
       Once the juvenile court determines that the child is
described under section 300, it has discretion at the disposition
hearing to remove the child from parental custody pursuant to
section 361. The court may only remove the child if there “is or
would be a substantial danger to the physical health, safety,
protection, or physical or emotional well-being of the minor if the
minor were returned home, and there are no reasonable means
by which the minor’s physical health can be protected without
removing the minor from the minor’s parent’s . . . physical
custody.” (§ 361, subd. (c)(1).) “In making its disposition orders
the court has broad discretion to resolve issues regarding the
custody and control of the child, including deciding where the
child will live while under the court’s supervision.” (In re
Anthony Q. (2016) 5 Cal.App.5th 336, 346.)
       Parents contend the court erred in removing M.E. from
their custody. Father argues parents were “adequately caring for
[M.E.], providing him with food, shelter and protection.” As
explained, the evidence was substantial that parents medically
neglected M.E. and failed to provide him with sufficient food to
the point that he became severely malnourished. The juvenile

                                18
court could reasonably conclude that returning M.E. to his
parents’ custody would pose an ongoing serious risk to his
physical health, considering the M.E.’s complex medical needs
and parents’ insistence that they had done nothing wrong. (See
In re T.V. (2013) 217 Cal.App.4th 126, 133 [“A parent’s past
conduct is a good predictor of future behavior.”]; In re Gabriel K.
(2012) 203 Cal.App.4th 188, 197 [“One cannot correct a problem
one fails to acknowledge.”].) The quick weight gain when placed
away from parents was telling.
       Mother and father also contend that there were reasonable
alternatives to prevent M.E.’s removal. They insist the juvenile
court could have avoided removal by ordering unannounced home
visits, visits by the public health nurse, and participation in
services. The juvenile court could have reasonably found
otherwise: parents had a history of failing to cooperate with
DCFS. At the inception of the case, father refused to participate
in the investigation, causing DCFS to seek an investigative
search warrant and an order for a forensic exam. Parents
refused medical exams for the siblings. When DCFS obtained
authorization for the children’s removal, mother and father
refused to disclose their location, and were initially uncooperative
during the detention hearing when they provided an incorrect
address for the children’s whereabouts. Under these
circumstances, and given M.E.’s considerable medical needs, the
juvenile court could have reasonably concluded that there were
no reasonable alternatives sufficient to protect M.E. in parents’
custody.
       Father also contends the juvenile court’s removal findings
were insufficient because the court failed to state the facts on
which it based its conclusion that DCFS had made reasonable
efforts to prevent or eliminate the need for removal. Section 361,
subdivision (e) provides in part, “The court shall make a

                                19
determination as to whether reasonable efforts were made to
prevent or to eliminate the need for removal of the minor from
his or her home . . . . The court shall state the facts on which the
decision to remove the minor is based.” The record does not
reflect that the juvenile articulated the factual basis for his
express finding that “reasonable efforts were made to prevent to
eliminate the need for removal.” However, father did not lodge a
contemporaneous objection to the juvenile court’s failure to state
its reasons. His claim of procedural error is thus forfeited. (In re
S.B. (2004) 32 Cal.4th 1287, 1293 [“a reviewing court ordinarily
will not consider a challenge to a ruling if an objection could have
been but was not made in the trial court”], superseded by statute
on other grounds as stated in In re S.J. (2008) 167 Cal.App.4th
953, 961–962.)8
                           DISPOSITION
       The court’s jurisdictional finding, dispositional order, and
order denying father’s section 388 petition are affirmed.




                                           RUBIN, P. J.
WE CONCUR:


                        BAKER, J.




                        KIM, J.


8
       Father also failed to object to any deficiencies in the DCFS
social study submitted under California Rules of Court, rule
5.690. His argument on appeal on that ground is also forfeited.

                                  20